Case 2:20-cv-08243-DSF-AFM Document 13 Filed 04/01/21 Page 1 of 1 Page ID #:195




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

   MENGCHU WANG                         CASE NO.
                                        2:20−cv−08243−DSF−AFM
                Plaintiff(s),
         v.                              Order to Show Cause re
   U.S. CITIZENSHIP AND                  Dismissal for Lack of
   IMMIGRATION SERVICES, et al.          Prosecution

              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, U.S. Citizenship and Immigration Services and Tracy Renaud
     failed to plead or otherwise defend within the relevant time. The Court orders
     plaintiff to show cause in writing on or before April 16, 2021 why the claims
     against the non-appearing defendant(s) should not be dismissed for lack of
     prosecution. Failure to respond to this Order may result in sanctions,
     including dismissal for failure to prosecute.

        IT IS SO ORDERED.

   Date: April 1, 2021                       /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
